              Case 2:19-cv-05913-DJH Document 1 Filed 12/30/19 Page 1 of 6




 1
     Gerald Barrett, Esq. SBN: 005855
     WARD, KEENAN & BARRETT, P.C.
 2   3838 N. Central Ave., Suite 1720
     Phoenix, AZ 85012
 3
     Tel: 602-279-1717
 4   Fax: 602-279-8908
     Email: gbarrett@wardkeenanbarrett.com
 5
     Attorney for Plaintiffs
 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9

10
     Aaron Butler as Trustee of the Plaintiff Taft-
     Hartley Trust Funds; Bryan Dewitt, as Trustee
11   of the Plaintiff Taft-Hartley Trust Funds;
12
     Arizona Pipe Trades Health And Welfare Trust      Case No.:
     Fund, a Taft-Hartley Trust Fund; Arizona Pipe
13   Trades Pension Fund, a Taft-Hartley Trust Fund;
14
     Arizona Pipe Trades Defined Contribution          COMPLAINT
     Pension Plan a Taft-Hartley Trust Fund; Arizona
15   Pipefitting Trades Joint Apprenticeship Trust
     Fund, a Taft-Hartley Trust Fund; Pipe Trades
16
     Industry Program Of Arizona, a Trust; and,
17   Local Union No. 469 Of United Association of
     Journeymen And Apprentices Of The Plumbing
18
     And Pipefitting Trade, a Labor
19   Organization,
20
                               Plaintiffs,
21
                        vs.
22

23   City Plumbing Services LLC, an Arizona
     Limited Liability Corporation,
24

25                             Defendant.
26

27

28




                                              - 1 -
                  Case 2:19-cv-05913-DJH Document 1 Filed 12/30/19 Page 2 of 6




 1          Plaintiffs allege as follows:
 2          A.       Count One - Enforcement of Collective Bargaining Agreement
 3          1.       Count One is brought to enforce the terms of a collective bargaining
 4   agreement. Accordingly, the Court has subject matter jurisdiction pursuant to Section
 5   301 of the Labor Management Relations Act, 29 U.S.C. § 185.
 6          2.       Venue is appropriate as the delinquent employee fringe benefit
 7   contributions at issue are received by each of the Plaintiff Trust Funds at a depository in
 8   Phoenix, Maricopa County, Arizona.
 9          3.       Each Plaintiff maintains its principal place of business in Phoenix,
10   Maricopa County, Arizona.
11          4.       Plaintiff Local Union No. 469 of the United Association of Journeymen and
12   Apprentices of the Plumbing and Pipe Industry (Local 469) is a labor organization within
13   the meaning of the federal labor laws.
14          5.       Plaintiff Arizona Pipe Trades Health and Welfare Trust Fund, Plaintiff
15   Arizona Pipe Trades Pension Trust Fund, Plaintiff Arizona Pipe Trades Defined
16   Contribution Pension Trust Fund; Plaintiff Arizona Pipefitting Trades Joint
17   Apprenticeship Trust Fund and Plaintiff Pipe Trades Industry Program of Arizona
18   (collectively referred to as “Trust Funds”) are each a designated third-party beneficiary
19   to a multi-employer, collective bargaining agreement between Plaintiff Local 469 and
20   various contractors, including Defendant.
21          6.       Each of the Plaintiff Trust Funds is empowered by the Employee
22   Retirement Income Security Act (ERISA) 29 U.S.C. § 1001, et seq. to sue and be sued as
23   an entity.
24          7.       Plaintiffs Bryan DeWitt and Aaron Butler are each duly appointed trustees
25   of the Plaintiff Trust Funds.
26          8.       Defendant City Plumbing Services LLC is a limited liability corporation
27   organized under Arizona law.
28




                                                  - 2 -
                 Case 2:19-cv-05913-DJH Document 1 Filed 12/30/19 Page 3 of 6




 1          9.      Defendant maintains its offices in Maricopa County, Arizona and conducts
 2   business Maricopa County.
 3          10.     Defendant, at all relevant times, has been and remains bound by the terms
 4   of a collective bargaining agreement with Plaintiff Local 469 (Agreement) requiring,
 5   among other things, Defendant to comply with the reporting and fringe benefit payment
 6   obligations described herein.
 7          11.     The Agreement requires Defendant to file a contribution report form on a
 8   monthly basis, with the various Plaintiff Trust Funds, listing the names of each employee
 9   performing covered work during the prior month and the number of hours worked by
10   each employee.
11          12.     Under the Agreement, Defendant is further obligated to pay fringe benefit
12   contributions to each of the various Plaintiff Trust funds based on the number of hours
13   worked pursuant to the contribution rates set forth in the Agreement.
14          13.     Under the Agreement, Defendant is further required to deduct a specific
15   amount from the wages of each employee who signs a form authorizing elective 401 (k)
16   deferrals and remit those amounts to the Plaintiff Arizona Pipe Trades Defined
17   Contribution Pension Plan.
18          14.     Under the Agreement, Defendant is further required to deduct a specified
19   amount from the wages of each employee who signed a dues authorization check off
20   form and remit that to Plaintiff Local 469 as and for dues payment and a specific sum
21   from each employee who signed an authorization a specific sum as and for a contribution
22   to the political action committee.
23          15.     Based on reports filed by Defendant for hours worked in September,
24   October and November 2019 and taking into account all partial payments received,
25   March and April 2018, the following amounts are owed for contributions:
                   Health &                  Defined
      MONTH                    Pension                    401(k)    JATC      PIPE     Dues    PAC
26                  Welfare                Contribution
27
     September     $5,087.70   $2,255.70      $0.00       $0.00    $687.80   $190.20   $0.00   $0.00
      October      $4,991.00   $2,263.00      $0.00       $0.00    $682.00   $186.00   $0.00   $0.00
28   November      $2,898.00   $1,314.00      $0.00       $0.00    $396.00   $108.00   $0.00   $0.00



                                                      - 3 -
                 Case 2:19-cv-05913-DJH Document 1 Filed 12/30/19 Page 4 of 6




 1          16.      The Trust Agreements for the Plaintiffs Health and Welfare Fund, Pension
 2   Fund, Defined Contribution Plan and Joint Apprenticeship Fund provide for the
 3   assessment of liquidated damages in the amount of ten-percent of the amount due when
 4   contributions are not timely paid.
 5          17.     The following amounts are owed for liquidated damages for hours worked
 6   in September through November 2019: Health & Welfare, $1,297.67; Pension, $583.27;
 7   and JATC, $176.58.
 8          18.     Defendant owes additional sums to compensate for lost earnings, in
 9   amounts yet to be computed, for its failure to timely remit payment of amounts it
10   deducted from the wages of employees who elected to make voluntary deferrals.
11          19.     The various Agreements and Declarations of Trust provide that Plaintiff
12   Trust Funds are entitled to recover their attorneys’ fees and court costs incurred as a
13   result of collection efforts.
14          20.     Plaintiffs have incurred attorney’s fees, court costs and other costs of
15   collection.
16          21.     Plaintiffs are entitled to recover pre-judgment interest.
17          WHEREFORE, Plaintiffs pray that the Court grant judgment in their favor and
18   against Defendant Employer for unpaid contributions and liquidated damages for hours
19   worked during the period of September through November 2019; amounts to compensate
20   employees for delay in remitting voluntary 401(k) contributions; along with prejudgment
21   interest, attorneys’ fees and all other relief deemed by the Court to be appropriate.
22          C.      Count Two - Enforcement of ERISA
23          22.     Plaintiff Trust Funds incorporate paragraphs 1 through 21 except for
24   paragraphs 1 and 14.
25          23.     Count Two is brought to remedy Defendant’s breach of 29 U.S.C. § 1145.
26   Accordingly, the Court has subject matter jurisdiction pursuant to Section 301 of the
27   Labor Management Relations Act, 29 U.S.C. § 1132.
28




                                                 - 4 -
               Case 2:19-cv-05913-DJH Document 1 Filed 12/30/19 Page 5 of 6




 1          24.    By failing to pay contributions to the various Plaintiff Trust Funds,
 2   Defendant has breached 29 U.S.C. § 1145.
 3          25.    By failing to timely remit amounts deducted from employees wages for
 4   401(k) elective deferrals, Defendant has engaged in a prohibited transaction and is
 5   obligated to, among other things, compensate affected employees for lost earnings.
 6          26.    As provided by 29 U.S.C. § 1132, Plaintiff Trust Funds are entitled to entry
 7   a judgment for the delinquent contributions, liquidated damages, pre-judgment interest,
 8   attorney’s fees court costs and other relief.
 9          WHEREFORE, Plaintiffs pray that the Court grant judgment in their favor and
10   against Defendant Employer for unpaid contributions and liquidated damages for hours
11   worked during the period of September through November 2019; amounts to compensate
12   employees for delay in remitting voluntary 401(k) contributions; along with prejudgment
13   interest, attorneys’ fees and all other relief deemed by the Court to be appropriate.
14          Dated this 30th day of December 2019.
15
                                                s/GERALD BARRETT
16
                                                Gerald Barrett
17                                              WARD, KEENAN & BARRETT, P.C.
                                                3838 N. Central Ave., Suite 1720
18
                                                Phoenix, AZ 85012
19                                              Tel: 602-279-1717
                                                Fax: 602-279-8908
20
                                                Email: gbarrett@wardkeenanbarrett.com
21                                              Attorney for Plaintiffs
22

23

24

25

26

27

28




                                                 - 5 -
              Case 2:19-cv-05913-DJH Document 1 Filed 12/30/19 Page 6 of 6




 1
     Certificate of Service

 2   I hereby certify that on the 30th
     day of December, 2019, I electronically
 3
     transmitted the foregoing to the Clerk
 4   of the U.S. District Court using the
     CM/ECF System for filing and transmittal.
 5

 6   s/Mary Farley
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             - 6 -
